Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
2.	Applicant's election with traverse of Group I (claims 1-12; methods of coating a substrate) in the reply filed on 01/31/2022 is acknowledged.  The applicants argue at page 2 of their Remarks filed 01/31/2022 that the limitations of the composition of the claims in Group I are wholly encompassed by the claims in Group II, such that a search for each would overlap on the common subject matter, and thus, there is no search burden.  However, this argument is not convincing at this time because the inventions of Groups I and II require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).  Specifically, as mentioned in the previous Office action mailed 12/15/2021, the invention of Group I is classified in B05D 1/02, whereas the invention of Group II is classified in another search area, i.e., C09D 175/02.  Additionally, as mentioned in the previous Office action mailed 12/15/2021, inventions I and II are related as a process of making and product made, where the process as claimed can be used to prepare another materially different product such as an adhesive for a tape or the product as claimed can be made by another and materially different process such as applying a coating composition comprising a curable water-borne or solvent-borne film-forming resin, a catalyst, and a carrier to at least a portion of the substrate using rollers. 
Accordingly, the requirement is still deemed proper and is therefore made FINAL.
3.	Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 01/31/2022.

Claim Objections
4.	Claims 1, 6-7 and 10-11 are objected to because of the following informalities:  
	As to Claim 1: The applicants are advised to replace the phrase “the substrate” in claim 1, line 2, with the new phrase “a substrate” (Emphasis added). 
	The applicants are also advised to replace the claimed term “release” in claim 1, line 6 with the new term “releases”. 
	As to Claims 6 and 10: Consistent with page 4, paragraph [0017] of the present specification, the applicants are advised to replace the claimed phrase “wherein the carrier comprises: (a) gelatin, or (b) polyoxymethylene urea formaldehyde” with the new phrase “wherein the crosslinked polymer and/or copolymer present in the carrier is selected from (a) gelatin or (b) polyoxymethylene urea formaldehyde”. 
	As to Claim 7: The applicants are advised to replace “Spraying” in claim 7, line 2 with “spraying” (lower case “s”).  The applicants are also advised to replace the phrase “the substrate” in claim 7, line 2, with the new phrase “a substrate” (Emphasis added). 
	As to Claim 11: Consistent with page 9, paragraph [0039], of the present specification, the applicants are advised to replace the claimed phrase “wherein the coating composition comprises a primer, basecoat, monocoat, or clearcoat” with the new phrase “wherein the coating composition is applied on the substrate as a primer, basecoat, monocoat, or clearcoat”. 
Appropriate corrections are required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-5, 7-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lupton et al. (US 5,726,456)1 in view of Harakawa et al. (US 2002/0077410). 
	The claims are directed to methods for coating a substrate, involving the steps of applying a sprayable coating composition comprising (a) a curable water-borne or solvent-borne film-forming resin and (b) a catalyst associated with a carrier to at least a portion of a substrate, wherein applying is conducted to impart shear force to the carrier and thereby releases the catalyst from the carrier, and upon application of the shear force, at least some of the catalyst is released from the carrier and wherein the carrier is not formed from the film-forming resin. 
	According to page 3, paragraph [0016] of the present specification, the claimed term “associated with” in the context of catalyst associated with a carrier (b) is in reference to the carrier and refers to any substance in which a catalyst is coated on, or any substance in which all or part of a catalyst is contained, encapsulated by, hydrogen bonded with, or otherwise non-covalently associated, e.g., microcapsule shell or encapsulant containing the catalyst in its core.
	Moreover, page 8, paragraph [0033] of the present specification also discloses that shear force can be imparted by, among other thing, spray gun, or other shear imparting application methods, i.e., sufficient shear strength to release some or all of the catalyst from the carrier. 
	As to Claims 1-5, 7-9, and 11: Lupton et al. disclose a method for coating a substrate involving the step of applying a coating composition on the surface of a molded article via spray gun (corresponding to the claimed step of applying the sprayable coating composition on at least a portion of the substrate) (Col. 23, line 55-Col. 24, line 15).  According to Lupton et al., the coating composition comprises an encapsulated material where a nonaqueous reactive material that may be selected from, among other things, an isocyanate, which is capable of catalyzing (corresponding to the claimed catalyst) and incorporated into a gel network prepared from crosslinking polymers (corresponding to the claimed carrier) (Col. 3, lines 15-45, Col. 4, lines 25-66, Col. 14, lines 25-45, Col 18, lines 30-60, and Col. 21, lines 50-65).  Lupton et al. also disclose that upon pressure from the spray gun, the nonaqueous reactive material is released through shear, where increasing the pressure and shear force increases the amount of nonaqueous reactive material that is released (Col. 23, line 25-Col. 24, line 15), corresponding to the claimed step of applying is conducted to impart shear force to the carrier and thereby release the catalyst from the carrier and upon application of the shear force, at least some of the catalyst is released from the carrier.
	However, Lupton et al. do not specifically mention the addition of a curable water-borne or solvent-borne film-forming resin (in which the carrier is not formed from) in the coating composition used in the claimed coating method.  They also do not specify the coating composition as a basecoat or a clearcoat that imparts decorative and/or protective finish to the substrate as required by claim 11.
	Nevertheless, Harakawa et al. disclose employing a curable water-borne film-forming resin (in which carrier is not formed from) to form a coating composition for the purposes of coating as a clearcoat or basecoat on a substrate, and also imparting coating films having desired properties, including good appearance and decorative finish, to the substrate (Paragraphs [0021]-[0024], [0102] and [0131], and see also abstract).  
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to obvious to one of ordinary skill in the art to add the curable water-borne film-forming resin (in which carrier is not formed from) and use the coating composition as a clearcoat or a basecoat, as taught by Harakawa et al., in the method of Lupton et al., with a reasonable expectation of successfully imparting coating films having desired properties, including good appearance and decorative finish, to the substrate.

6.	Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lupton et al. (US 5,726,456) in view of Harakawa et al. (US 2002/0077410) as applied to claims 1-5, 7-9, and 11 above, and further in view of Green et al. (US 6,559,223). 
	The disclosures with respect to Lupton et al. and Harakawa et al. in paragraph 5 are incorporated here by reference.   While, as mentioned above, Lupton et al. disclose the use of gel, they do not specify the carrier as including gelatin required by claims 6 and 10.  
	However, Green et al. disclose the use of gelatin gel having excellent properties for coating applications (Col. 1, lines 24-30, Col. 2, lines 62-65, and see also abstract).  Thus, it would have been obvious to one of ordinary skill in the art to use the gelatin gel taught by Green et al. as the carrier in the method suggested by Lupton et al. and Harakawa et al., with a reasonable expectation of successfully obtaining desired properties for coating purposes. 

7.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lupton et al. (US 5,726,456) in view of Harakawa et al. (US 2002/0077410) as applied to claims 1-5, 7-9, and 11 above, and further in view of Huynh-Ba (US 2002/0132934). 
	The disclosures with respect to Lupton et al. and Harakawa et al. in paragraph 5 are incorporated here by reference.  They also do not specify the substrate as being part of a vehicle as required by claim 12.
	Nevertheless, Huynh-Ba teaches coating known substrates, including vehicle body part, for the purposes of obtaining coated substrates with desired finishes (Paragraph [0013] and see also abstract). Thus, it would have been obvious to one of ordinary skill in the art to apply the coating composition suggested by Lupton et al. and Harakawa et al. onto any known substrates, including vehicle body taught by Huynh-Ba, with a reasonable expectation of successfully obtaining desired finishes. 

Correspondence
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 06/23/2020.